Citation Nr: 0520623	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 11, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to January 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The December 2001 rating decision 
granted service connection for PTSD and assigned an effective 
date of March 30, 2001.  The veteran appealed, seeking an 
earlier effective date.  A February 2003 rating decision 
granted an earlier effective date of December 11, 2000 for 
the grant of service connection for PTSD.  The veteran has 
continued to appeal, seeking an effective date of September 
14, 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran filed a claim seeking entitlement to service 
connection for a nervous condition on September 14, 1998.

3.  The veteran was denied service connection for a nervous 
condition by rating decision dated in March 1999.

4.  The veteran filed an Notice of Disagreement (NOD) dated 
in May 1999.

5.  A Statement of the Case (SOC) was issued in March 2000 
but sent to the wrong address.

6.  The September 14, 1998 claim was still pending when new 
evidence was submitted and when the veteran was granted 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of September 14, 1998 for 
a grant of service connection for PTSD have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(b), 
3.400(q) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

New and material evidence received prior to the expiration of 
the appeal period or prior to appellate decision if a timely 
appeal has been filed, will be considered as having been 
filed in connection with the claim which was pending at the 
beginning of the appeal period.  38 C.F.R. § 3.156(b).

The record reflects that on September 14, 1998, the veteran 
filed a claim for a nervous disorder.  This claim was denied 
and appealed with a valid NOD.  The March 1, 2000 SOC was 
mailed to the wrong address.  It is clear from the record 
that VA had notice of the veteran's correct address.  An 
"Improved Pension Eligibility Verification Report", which 
was received by VA on February 24, 2000, clearly indicates 
the veteran's correct address.  The SOC mailed a week later 
was sent to a different address.  The SOC was not remailed to 
the veteran until December 2001.  The veteran was granted 
entitlement to service connection by rating decision mailed 
on January 25, 2002.  This rating decision was promulgated 
within the appeal period for the re-mailed SOC.  Therefore, 
it is based on evidence received within the appeal period or 
prior to an appellate decision with respect to the veteran's 
claim filed on September 14, 1998.  Since new evidence was 
received within the appeal period for the March 1999 rating 
decision, the receipt of new evidence and the granting of 
service connection for PTSD means that the effective date 
should be assigned as though the former decision had not been 
rendered.  38 C.F.R. § 3.400(q)(1)(i) (2004).  The veteran's 
claim in September 1998 for a nervous disorder is, in 
essence, the same claim as his later PTSD claim.  In his 
letter of February 7, 1999, he further clarified the basis of 
his claim and, while he did not use the term PTSD, there can 
be little doubt that this was the basis of his claim as  can 
be easily gleaned from the wording employed in that letter.  
Moreover, the veteran is not bound by his self-diagnosis, but 
rather is deemed to be filing a claim for service connection 
for a psychiatric disability.  Therefore, the Board finds 
that the effective date for the grant of service connection 
for PTSD should properly be September 14, 1998 since that 
claim was still active at the time the veteran was granted 
service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(q)(1)(i) (2004).

The veteran has specifically limited his appeal to the issue 
of entitlement to an effective date of September 14, 1998 for 
the grant of service connection for PTSD.  Because the Board 
is granting the maximum benefit available on this appeal, 
there is no need for any discussion of whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.


ORDER

Entitlement to an effective date of September 14, 1998 for 
the grant of service connection for PTSD is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


